DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 101

The following is a quotation of 35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The language of the claims “accessing a distributed ledger comprising serverless code logic …” raises a question as to whether the subject matter is new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement. The claims direct to software which is considered to be non-statutory. When the claims do not explicitly include hardware within the meaning of 35 USC § 101, they are considered non-statutory unless explicit definition is provided in the specification that the claimed invention must be implemented in hardware or a combination of hardware and software.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Le H Luu whose telephone number is 571-272-3884.  The examiner can normally be reached from 8:00am – 4:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                                                                                                                                            
  
/Le H Luu/
Primary Examiner, Art Unit 2448